            Case 6:21-bk-00442-LVV        Doc 14     Filed 02/24/21    Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 IN RE:                                                        CASE NO.: 6:21-bk-00442-LVV
 Jean Robenson Demesmin,                                                      CHAPTER 13
                   Debtor.
 _________________________________/

        OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
Deutsche Bank National Trust Company as Trustee for NovaStar Mortgage Funding Trust, Series
2006-5 NovaStar Home Equity Loan Asset-Backed Certificates, Series 2006-5 ("Secured
Creditor”), by and through its undersigned counsel, objects to confirmation of Debtor’s Amended
Chapter 13 Plan (DE #8), and states as follows:
   1. Debtor, Jean Robenson Demesmin (“Debtor”), filed a voluntary petition pursuant to
       Chapter 13 of the Bankruptcy Code on January 29, 2021.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 6204
       Tremayne Dr, Mount Dora, FL 32757, by virtue of a Mortgage recorded on September
       25, 2006 at Book 8879, Page 0202 of the Public Records of Lake County, FL. Said
       Mortgage secures a Note in the amount of $477,800.00.
   3. The Debtor filed an Amended Chapter 13 Plan on February 05, 2021.
   4. Pursuant to the loan documents, the regular monthly mortgage payment due is $1,842.47,
       Debtor has not indiciated the amount of thier post-petition payments in the Plan or who is
       responsible for making those payments to Secured Creditor.         Further, the monthly
       payment may be subject to periodic adjustments for escrow and/or variable interest rates,
       thus requiring amendment during the pendency of the Plan. Therefore, the Plan is not in
       compliance with the requirements of 11 U.S.C. § 1325(a)(5) and cannot be confirmed.
       Secured Creditor objects to the Plan and to any plan which does not appropriately provide
       for the correct regular monthly mortgage payment.




                                                                                              21-016973
                                                                              DEMESMIN, ROBERSON
                                                                               Objection to Confirmation
                                                                                                  Page 1
        Case 6:21-bk-00442-LVV         Doc 14     Filed 02/24/21    Page 2 of 3




WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
the Court may deem just and proper.




                                         Robertson, Anschutz, Schneid, Crane & Partners,
                                         PLLC
                                         Attorney for Secured Creditor
                                         6409 Congress Ave., Suite 100
                                         Boca Raton, FL 33487
                                         Telephone: 470-321-7112
                                         Facsimile: 561-997-6909

                                         By: /s/Keith Labell
                                         Keith Labell, Esquire
                                         Florida Bar Number 0109158
                                         Email: klabell@raslg.com




                                                                                           21-016973
                                                                           DEMESMIN, ROBERSON
                                                                            Objection to Confirmation
                                                                                               Page 2
           Case 6:21-bk-00442-LVV         Doc 14    Filed 02/24/21       Page 3 of 3




                               CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on February 24, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:



LAURIE K WEATHERFORD
POST OFFICE BOX 3450
WINTER PARK, FL 32790

JEAN ROBENSON DEMESMIN
6204 TREMAYNE DR.
MOUNT DORA, FL 32757

UNITED STATES TRUSTEE - ORL7/13, 7
OFFICE OF THE UNITED STATES TRUSTEE
GEORGE C YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801


                                           By: /s/Ryan Keliher
                                           Ryan Keliher
                                           Email: rkeliher@raslg.com




                                                                                              21-016973
                                                                              DEMESMIN, ROBERSON
                                                                               Objection to Confirmation
                                                                                                  Page 3
